Per Curiam.
Appellants sued the respondent on a policy of voluntary compensation insurance to recover a thirty per cent permanent partial disability. While there are six assignments of error, one finding of fact disposes of the entire controversy.
The court found that the plaintiff (appellant) sustained no permanent partial disability as a result of the accident in question although there was evidence to the contrary. A physician of standing who examined Mrs. Bills testified that she did not have a permanent partial disability as a result of the accident. The finding is supported by substantial evidence.
Thorndike v. Hesperian Orchards, Inc., 54 Wn. (2d) 570, 343 P. (2d) 183, and subsequent cases, settle the law that we will not, on appeal, retry disputed questions of fact.
Affirmed.